 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   MEREDITH B. OSBORN (CABN 250467)
     Assistant United States Attorney
                                                                                     f'LED
 5
             450 Golden Gate Avenue, Box 36055                                           0 0 2018
 6           San Francisco, California 94102-3495                               ci       Y. ^nnK
             Telephone: (415) 436-6774
 7           meredith.osbom@usdoj .gov                                                      Of califq^i^i^
 8   Attorneys for United States of America

 9                                     UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,                             CASE NO. CR 18-0257 CRB
13
             Plaintiff,                                    4ERePOSED] ORDER DENYING MOTION
14                                                         FOR PRETRIAL RELEASE
        V.

15
     IVAN ROLDAN,
16
             Defendant.
17

18

19           The parties appeared before the Honorable Joseph C. Spero on October 29, 2018, for a detention

20   hearing. The defendant was represented by Candis Mitchell. The government was represented by
21   Assistant United States Attorney Meredith B. Osborn. The defendant, having previously waived
22   detention, moved for pretrial release. The government opposed the motion, submitting that no condition
23   or combination of conditions of release would reasonably assure the appearance of the defendant as
24   required or the safety of the community.

25           The Court has considered the parties' proffers during the hearing on October 29, 2018, the
26   defendant's past conduct and criminal record, the offense conduct alleged in the indictment, the bail
27   study report, and the factors set forth in 18 U.S.C. § 3142(g).

28           For the reasons stated on the record at the hearing, including consideration of the history and
     [PROPOSED] ORDER OF DETENTION                     1
     CR 18-0257 CRB
